Order filed September 27, 2018




                                       In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00542-CV
                                   ____________

         AMERICAN ACCESS CASUALTY COMPANY, Appellant

                                        V.

    CIRIACA A.GONGORA O/B/O JOSE V. SORIA-MORAN, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-03396

                                       ORDER

      The reporter’s record in this case was due August 20, 2018. See Tex. R. App.
P. 35.1. On August 27, 2018, we ordered Amanda King to file the record within 15
days. The record has not been filed.

      Accordingly, we order Amanda King, the official court reporter, to file the
record in this appeal by October 12, 2018. No further extensions will be entertained
absent extraordinary circumstances. The trial and appellate courts are jointly
responsible for ensuring the appellate record is timely filed. See Tex. R. App. P.
35.3(c). If King does not timely file the record, we will order the trial court to
conduct a hearing to determine the reason for the failure to file the record.

                                   PER CURIAM